On July 10, 1998, petitioner Salvatore A. Scimeca was indefinitely suspended from the practice of law in Kansas and ordered to pay the costs and make full restitution to complainants prior to filing a petition pursuant to Supreme Court Rule 219 (2003 Kan. Ct. R. Annot. 296). In re Scimeca, 265 Kan. 742, 962 P.2d 1080 (1998).
On December 30, 2002, Scimeca filed a petition with this court for reinstatement to the practice of law in Kansas. On Januaiy 15, 2003, the petition was referred to the Disciplinary Administrator for consideration by the Kansas Board for Discipline of Attorneys, pursuant to Supreme Court Rule 219. On September 30, 2003, a hearing was held before a panel of the disciplinary board in Wichita, Kansas.
On February 12, 2004, the panel filed its report setting out the circumstances leading to Scimeca’s suspension, a summary of the evidence presented, and the panel’s findings and recommendations. The panel concluded that Scimeca has fully complied with the orders of the Kansas Supreme Court. The panel unanimously recommended that Scimeca’s petition for reinstatement to the practice of law in Kansas be granted. The panel further recommended that the court order Mr. Scimeca to continue to comply with the treatment directions of Dr. Wadud and that Dr. Wadud file progress reports with the Disciplinary Administrator. At the time of the disciplinary hearing, Scimeca sought treatment from Dr. Wadud for depression and anxiety, and since that time has continuously received treatment from Dr. Wadud. Dr. Wadud has indicated that Scimeca has recovered from his depression and recommends that he be reinstated to the practice of law. Scimeca has agreed to continue treatment from Dr. Wadud. We agree that Scimeca should continue his therapy with Dr. Wadud; however, we *308do not feel such continued therapy should be made a condition of Scimeca’s reinstatement. Since the panel report recommends reinstatement, no response is required by petitioner, and, pursuant to Supreme Court Rule 219(d), the matter is deemed submitted for consideration by this court.
The court, after carefully considering the record, accepts the findings and recommendation of the panel that petitioner be reinstated to the practice of law in Kansas.
It Is Therefore Ordered that Salvatore A. Scimeca be reinstated to the practice of law in the state of Kansas and the clerk is directed to enter his name upon the roster of attorneys engaged in the practice of law in Kansas.
It Is Therefore Ordered that this order shall be published in the official Kansas Reports.
Dated this 27th day of February, 2004.